Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 16.2 Rosen Seymour Shapss Martin & Company LLP [Letterhead] March 12, 2009 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 6010 Washington, DC 20549 Ladies and Gentlemen: We have reviewed the disclosures concerning Rosen Seymour Shapss Martin & Company LLP made by Elite Pharmaceuticals, Inc. in Item 4.01 of its Form 8-K/A, which we understand will be filed with the Securities and Exchange Commission on the date hereof, and are in agreement with such disclosures. Very truly yours, /s/ Rosen Seymour Shapss Martin & Company LLP ROSEN SEYMOUR SHAPSS MARTIN & COMPANY LLP
